       Case 3:13-cv-00368-BAJ-EWD            Document 488       06/05/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

ELZIE BALL, ET AL.                                  CIVIL ACTION NO. 13-CV-368

VERSUS                                              CHIEF JUDGE BRIAN A. JACKSON

JAMES M. LEBLANC, ET AL.                            MAGISTRATE JUDGE
                                                    ERIN WILDER-DOOMES



                    JOINT MOTION TO DISMISS SPECIAL MASTER

       NOW INTO COURT, through undersigned counsel, come the Plaintiffs, Elzie Ball,

Nathaniel Code, and James Magee; and the Defendants, Louisiana Department of Public Safety

and Corrections, James M. LeBlanc, in his official capacity as Secretary of the Louisiana

Department of Public Safety and Corrections, Darrell Vannoy, in his official capacity as Warden

for the Louisiana State Penitentiary, and James “Jimmy” Cruze, Jr., in his official capacity as

Assistant Warden for the Louisiana State Penitentiary, who move the Court to dismiss Paul J.

Hebert (“Mr. Hebert”) of Ottinger Hebert, L.L.C. as the Special Master in this proceeding and

show that:

                                               1.

       Mr. Hebert was previously appointed as the Special Master in this proceeding pursuant to

Fed.R.Civ.P. 53, by virtue of this Court’s order dated May 23, 2014 (Rec. Doc. 171).

                                               2.

       The parties have since reached a resolution of all remaining claims in this proceeding as

reflected by the Settlement Agreement executed on November 5, 2018 (Rec. Doc. 475-1), pursuant

to which the Court conditionally dismissed this matter on April 18, 2019 (Rec. Doc. 486). The

parties thereafter filed an Addendum to Settlement Agreement on May 30, 2019 (Rec. Doc. 487).

                                               1
       Case 3:13-cv-00368-BAJ-EWD              Document 488   06/05/19 Page 2 of 3




                                                3.

       In light of the settlement, there is presently no controversy requiring the continued

appointment of the Special Master in this matter.

       WHEREFORE, for the reasons stated, Plaintiffs and Defendants pray that the Court grant

this Joint Motion to Dismiss Special Master.

               Respectfully Submitted:

               Jeff Landry, Attorney General


               __s/ Colin Clark____________             __s/ Mercedes Montagnes__
               Colin Clark, Bar No. 33775               Mercedes Montagnes, Bar No. 33287
               Chief of Criminal Appeals                The Promise of Justice Initiative
               Louisiana Department of Justice          1024 Elysian Fields Avenue
               1885 North 3rd Street, P.O. Box 94005    New Orleans, Louisiana 70117
               Baton Rouge, Louisiana 70804-9005        Telephone: (504) 529-5955
               Telephone: (225) 326-6200                Facsimile: (504) 595-8006
               Facsimile: (225) 326-6297                Mmontagnes@defendla.org
               Clarkc@ag.louisiana.gov
                                                        Nilay U. Vora, Ca. Bar No. 268339,
               Jeffrey K. Cody, Bar No. 28536           admitted pro hac vice
               SHOWS, CALI & WALSH, LLP                 The Vora Law Firm, P.C.
               628 St. Louis Street (70802)             201 Santa Monica Blvd., Suite 300
               P.O. Drawer 4425                         Santa Monica, California 90401
               Baton Rouge, LA 70821                    Telephone: (424) 258-5190
               Telephone: (225) 346-1461                Nvora@voralaw.com
               Facsimile: (225) 346-1467
               Jeffreyc@scwllp.com                      Steven Scheckman, Bar No. 08472
                                                        Schiff, Scheckman & White LLP
               On behalf of Defendants                  650 Poydras Street, Suite 2760
                                                        New Orleans, Louisiana 70130
                                                        Telephone: (504) 309-7888
                                                        Facsimile: (504) 518-4831
                                                        Steve@sswethicslaw.com

                                                        On behalf of Plaintiffs




                                                2
        Case 3:13-cv-00368-BAJ-EWD              Document 488          06/05/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE
       I hereby certify that on June 5, 2019, a copy of the foregoing was filed electronically with
the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to CM/ECF
participants by operation of this court’s electronic filing system.
                                        /s/ Jeffrey K. Cody
                                       JEFFREY K. CODY




                                                  3
